DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Schori (U.S. 2021/0307495 A1) [495a].
Regarding Claim 1, Reference [495a] discloses a first plurality of magnets (12) arranged within a casing (10) with an upper surface and a lower surface opposite the upper surface; each of the first plurality of magnets having a first magnetic polarity and a second magnetic polarity opposite the first magnetic polarity; each of the first plurality of magnets positioned within the casing with a minimum horizontal separation and a minimum vertical separation between each of the first plurality of magnets; each of the first plurality of magnets oriented such that the first magnetic polarity emanates from the upper surface of the casing and the second magnetic polarity emanates from the lower surface; and an accessory clip (52) magnetically attracted to the first plurality of magnets.
Regarding Claim 2, Reference [495a] discloses wherein the accessory clip is comprised of one or more solid pieces of metal that are magnetically attracted to magnets.
Regarding Claim 9, Reference [495a] discloses providing a first plurality of magnets arranged within a casing with an upper surface and a lower surface opposite the upper surface; providing that each of the first plurality of magnets has a first magnetic polarity and a second magnetic polarity opposite the first magnetic polarity; providing that each of the first plurality of magnets is positioned within the casing with a minimum horizontal separation and a minimum horizontal separation between each of the first plurality of magnets; providing that each of the first plurality of magnets is oriented such that the same first magnetic polarity emanates from the upper surface of the casing and that the same second magnetic polarity emanates from the lower surface; and providing an accessory clip magnetically attracted to the first plurality of magnets. 
Claims 1, 3, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Schori (U.S. 2021/0307495 A1) [495b].
Regarding Claim 1, Reference [495b] discloses a first plurality of magnets (12) arranged within a casing (10) with an upper surface and a lower surface opposite the upper surface; each of the first plurality of magnets having a first magnetic polarity and a second magnetic polarity opposite the first magnetic polarity; each of the first plurality of magnets positioned within the casing with a minimum horizontal separation and a minimum vertical separation between each of the first plurality of magnets; each of the first plurality of magnets oriented such that the first magnetic polarity emanates from the upper surface of the casing and the second magnetic polarity emanates from the lower surface; and an accessory clip (30) magnetically attracted to the first plurality of magnets.
Regarding Claim 3, Reference [495b] discloses wherein the accessory clip is comprised of a second plurality of magnets; each of the second plurality of magnets having a first magnetic polarity and a second magnetic polarity opposite the first magnetic polarity; and each of the second plurality of magnets oriented such that the second magnetic polarity of each of the second plurality of magnets emanates outward from an outer surface of the accessory clip.
Regarding Claim 9, Reference [495b] discloses providing a first plurality of magnets arranged within a casing with an upper surface and a lower surface opposite the upper surface; providing that each of the first plurality of magnets has a first magnetic polarity and a second magnetic polarity opposite the first magnetic polarity; providing that each of the first plurality of magnets is positioned within the casing with a minimum horizontal separation and a minimum horizontal separation between each of the first plurality of magnets; providing that each of the first plurality of magnets is oriented such that the same first magnetic polarity emanates from the upper surface of the casing and that the same second magnetic polarity emanates from the lower surface; and providing an accessory clip magnetically attracted to the first plurality of magnets. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schori (U.S. 2021/0307495 A1) [495b] in view of Virostek (U.S. 3,546,643) [643].
Regarding Claim 4, Reference [495b] discloses the claimed invention, but does not explicitly disclose wherein the accessory clip is encased within a silicone casing.
Nevertheless, Reference [643] teaches a silicone rubber sheet.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the pouch with magnets of Reference [495b] with the silicone material as taught by Reference [643] in order to protect the magnets from wear and tear and have an aesthetically desirable material.
Regarding Claim 7, Reference [495b] discloses the claimed invention, but does not explicitly disclose one or more receiving holes within the casing.
Nevertheless, Reference [643] teaches a pair of holes 45.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the pouch of Reference [495b] with the holes as taught by Reference [643] in order to be connectable to other items, supports, by fasteners.
Regarding Claim 8, the previously made combination of Reference [495b] / [643] above discloses wherein each of the one or more receiving holes is positioned in a corner of the casing.  The Examiner notes that Fig. 1 of Ref. [643] discloses the positioning of holes in the corners.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schori (U.S. 2021/0307495 A1) [495b] in view of Naftali et al. (U.S. 2013/0061431 A1) [431].
Regarding Claim 5, Reference [495b] discloses the claimed invention, but does not explicitly disclose wherein the first plurality of magnets is encased within a polymer coated polyester casing.
Nevertheless, Reference [431] teaches a coating and polymeric materials.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the patch with magnets of Reference [495b] with polymeric materials and coating as taught by Reference [431] in order to seal the magnets and have the material be water impermeable.
Regarding Claim 6, Reference [495b] discloses the claimed invention, but does not explicitly disclose wherein the first plurality of magnets is selected from the group consisting of ceramic magnets, neodymium magnets, samarium magnets, and flexible rubber magnets.
Nevertheless, Reference [643] teaches Neodymium and Samarium-Cobalt magnets.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the magnets of Reference [495b] with magnets being made of a material of Neodymium or Samarium-Cobalt as taught by Reference [431] in order to have desirable magnetic strength and durability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677